Citation Nr: 1524516	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for a cervical spine disability, claimed as a neck disorder.  

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a shell fragment wound to the left forearm, with muscle injury.  

4.  Entitlement to an increased rating in excess of 10 percent for residuals of a shell fragment wound to the left inguinal area.  

5.  Entitlement to an increased rating in excess of 20 percent for ununited fractures of the left transverse process at L1-L4 with lumbar radiculopathy.  

6.  Entitlement to an increased rating in excess of 10 percent for residuals of a shell fragment wound of the left forearm, with ulnar and median nerve damage.  

7.  Entitlement to an increased rating in excess of 20 percent for residuals of a shell fragment wound of the left lower extremity with fractures of the navicular and cuboid bones.  


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  The Veteran originally requested a hearing at the RO before a Veterans Law Judge, and such a hearing was scheduled for March 2015.  In a March 2015 letter from the Veteran's representative that hearing request was withdrawn.  


FINDINGS OF FACT

1.  In a February 2015 written statement, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issues of increased ratings for various residuals of shell fragment wounds to the left forearm, left inguinal area, and left lower extremity is requested.  

2.  The Veteran does not have a current diagnosis of ischemic heart disease or any related cardiovascular disorder.  

3.  Symptoms of a current cervical spine disorder did not manifest during service and were not chronic in service.

4.  Symptoms of a current cervical spine disorder were not continuous since service separation, and did not manifest to a compensable degree within a year after service. 

5.  The current cervical spine disorder was not caused by any in-service disease, injury, or event of service, to include herbicide exposure.  

6.  For the entire pendency of the rating period on appeal from October 15, 2009, the ununited fractures of the left transverse process at L1-L4 with lumbar radiculopathy has been characterized by forward flexion greater than 30 degrees, without ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of an increased rating for muscle injury residuals of a shell fragment wound to the left forearm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of the appeal of the issue of an increased rating for residuals of a shell fragment wound to the left inguinal area have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of the appeal of the issue of an increased rating for residuals of a shell fragment wound to the left forearm, with ulnar and median nerve damage, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The criteria for withdrawal of the appeal of the issue of an increased rating for residuals of a shell fragment wound to the left lower extremity with fractures of the navicular and cuboid bones have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

7.  The criteria for a disability rating in excess of 20 percent for ununited fractures of the left transverse process at L1-L4 with lumbar radiculopathy have not been met for any period of increased rating, including from one year prior to October 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a February 2014 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The Veteran acknowledged receipt of this letter in a March 2014 written statement.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in March 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2015 written statement, the Veteran withdrew the following issues: an increased rating for muscle injury residuals of shell fragment wounds to the left forearm, an increased rating for left inguinal area, an increased rating for residuals of shell fragment wounds to the left lower extremity, and an increased rating for residuals of shell fragment wounds to the left forearm with nerve damage.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they will be dismissed.  

Service Connection for Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease.  He asserts he has a current cardiac disorder as the result of exposure to herbicides during service.  Review of his service personnel records confirms service in the Republic of Vietnam.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  If a veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease (including coronary artery disease), are presumptively service connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  Note 3 of § 3.309(e) specifically states that hypertension is not included within the generally accepted medical definition of ischemic heart disease.  

As the Veteran's service in the Republic of Vietnam has been recognized by VA, service connection for ischemic heart disease would be presumed if the Veteran is determined to have a current disability of ischemic heart disease.  The current disability requirement is met if a disability is displayed at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (recognizing that disabilities shown immediately prior to filing a claim may also be considered on the question of current disability).

In the present case, however, the weight of the competent evidence of record is against finding a current diagnosis of ischemic heart disease or a related cardiovascular disability.  On VA examination in February 2014, the Veteran was found by a VA physician not to have a current diagnosis of ischemic heart disease.  The claims file was reviewed in conjunction with the examination, and the VA examiner reviewed prior EKG and chest X-ray studies.  Based on the VA examiner's review of this evidence, as well as physical examination of the Veteran, the VA examiner concluded that the Veteran did not have ischemic heart disease or coronary artery disease.  

Likewise, an October 2014 cardiac stress test was negative for evidence of ischemic heart disease or other cardiovascular disability.  The reviewing physician concluded that there was "no evidence of significant ischemia or infarction."  This examiner also compared this result with a prior September 2010 myocardial study, and assessed that, while a "small area of mild ischemia" was present at that time, this ischemia "did not reach the level of significance."  The Veteran has not provided any statements from competent sources indicating that he has a current diagnosis of coronary artery disease, or that he has any other form of ischemic heart disease.  In the absence of competent evidence of a current disability, service connection must be denied.  

Generally, to establish service connection a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, however, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the Veteran's own assertions regarding the claimed disorder, the Board does not find such assertions to be competent evidence.  A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno at 469-70 (1994).  In the present case, the Board finds a cardiovascular disorder of ischemic heart disease to be too medically complex to be diagnosable based solely on lay observation and testimony.  See 75 Fed. Reg. 53,202 (August 31, 2010) (stating examples of diagnosed IHD such as acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  While the Veteran is competent to testify regarding such observable symptomatology as chest pain and shortness of breath, an actual diagnosis of ischemic heart disease is based on internal observations of the cardiovascular system, and specific clinical findings.  The Veteran has also not reported a contemporaneous medical diagnosis by a competent source, and his symptoms have not later been supported by a diagnosis rendered by a medical professional.  

Based upon the evidence of record, the preponderance of the evidence is against the conclusion that the Veteran currently has ischemic heart disease or has had ischemic heart disease at any point immediately prior to or during the pendency of the current appeal.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Cervical Spine Disability

The Veteran seeks service connection for a disability of the cervical spine.  He asserts he injured his neck as the result of an in-service motor vehicle accident, and his symptoms have been continuous since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The evidence shows diagnoses of cervical spine spondylosis, cervical spine degenerative disc disease, and cervical spine muscle spasm at the time of a VA examination in March 2014.  Cervical spondylosis, which is osteoarthritis, is a form of "arthritis" recognized as a chronic disease under 38 C.F.R. § 3.309(a) for purposes of presumptive service connection.  As such, 38 C.F.R. § 3.303(b) applies to the cervical spine issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran seeks service connection for a cervical spine disability, claimed as a disorder of the neck.  The service treatment records indicate that in February 1969 the Veteran was hospitalized at a naval hospital following a motor vehicle accident in which he was thrown from the vehicle.  The Veteran reported back pain at that time, but did not report pain of the neck.  On physical evaluation, the neck was supple.  Fractures were diagnosed in the lumbosacral spine, but no disorders of the cervical spine were noted at that time.  

A service separation examination is not of record; however, the Veteran was afforded a VA medical examination several months later in October 1969.  At that time, he was without any complaints of the head or neck, and a cervical spine disability was not diagnosed.  Likewise, on VA examination in September 1972, the Veteran was again without any complaints of the neck or cervical spine, and no such disabilities were diagnosed at that time.  

Based on this evidence, the Board concludes that a chronic cervical spine disorder was not incurred in service.  While the Veteran was involved in a motor vehicle accident during service, he did not report neck pain at that time, and a disability of the cervical spine was not diagnosed during service or shortly thereafter.  Moreover, the Veteran did not report or seek treatment for a neck disorder until approximately 2009, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, competent evidence has not been submitted establishing the onset of a current cervical spine disorder during service.  Thus, the Board must conclude that such a disorder was not incurred therein and has not been chronic since that time.  The evidence is also against a finding of onset of arthritis of the cervical spine either during service or within the one year presumptive period thereafter, as such a diagnosis was not afforded the Veteran until many years after service, and no competent examiner has stated the Veteran's arthritis began during such time.  

The Board must also consider whether a current cervical spine disability is related to an in-service disease or injury.  The Veteran was afforded a VA orthopedic examination in March 2014, and the claims file was reviewed in conjunction with the examination.  Upon physical examination of the Veteran, the VA examiner diagnosed spondylolysis, degenerative disc disease, and muscle spasm of the cervical spine.  Regarding the etiology of these disorders, the VA examiner opined that it was less likely than not the Veteran's current cervical spine disorders were related to any incident of active duty service.  Rather, these diagnoses were "more likely a result of his age and his many years in the hospitality business."  In so stating, the examiner acknowledged the Veteran's in-service motor vehicle accident; however, the examiner did not find this incident to have resulted in any of the currently-diagnosed disabilities.  As a competent examiner opined that the Veteran's current cervical spine disorders were not incurred in service and were unrelated to any disease or injury incurred therein, service connection for a cervical spine disorder must be denied.  

As noted above, the Veteran's in-service exposure to herbicides is recognized by VA; however, degenerative disc disease and related disabilities of the cervical spine are not listed as among the presumptive disorders associated with herbicide exposure.  The Veteran has not otherwise presented competent evidence of nexus between the recognized herbicide exposure and current diagnoses of spondylolysis, degenerative disc disease, and muscle spasm of the cervical spine.  See Combee v. Brown, 34 F. 3d. 1043-4 (Fed. Cir. 1994).  Thus, service connection on that basis is not warranted.  

The Veteran asserts that a cervical spine disorder had its onset in service or is related an incident of service.  The Board finds that the Veteran is competent to report such symptoms as pain, limitation of motion, or other orthopedic symptoms, but is not competent to diagnosis an underlying cervical spine disability or establish the etiology thereof, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis or etiology of a current cervical spine disability because, while the Veteran is competent to report observable symptomatology, including muscle spasm, he is not competent to diagnosis the variously diagnosed orthopedic disorders of the spine, namely, cervical spine spondylosis and cervical spine degenerative disc disease.  Such disorders are too medically complex, require specialized testing and knowledge of the multiple causative factors, involves a joint that is internal and largely unseen, and involves general symptoms such as neck pain that may overlap with various disorders and require differentiation of symptoms with more specification.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (recognizing ACL injury as too medically complex for lay diagnosis or opinion as to etiology).  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Increased Rating for Lumbosacral Spine Disability

The Veteran seeks an increased rating in excess of 20 percent for a service-connected disability of the lumbosacral spine (ununited fractures of the left transverse process at L1-L4 with lumbar radiculopathy).  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2014).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

A disability rating of 20 percent has been in effect for the low back disability (ununited fractures of the left transverse process at L1-L4 with lumbar radiculopathy) from May 1969.  The Veteran filed the current claim for increased rating on October 15, 2009. 

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire pendency of the rating period on appeal from October 15, 2009, including the one year period prior to the date of claim for increase, the service-connected low back disability has been characterized by forward flexion greater than 30 degrees, without ankylosis or incapacitating episodes, consistent with the criteria for a 20 percent disability rating.  

A preponderance of the evidence is against finding that the criteria for the next higher rating of 40 percent are met or more nearly approximated for any period.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such has not been demonstrated or more nearly approximated in the present case.  According to the October 2009 VA examination report, the Veteran had forward flexion to 60 degrees with pain at the end of range of motion at that time.  No additional limitation of motion was noted to result with repetitive motion or due to such factors as pain, pain on motion, lack of endurance, incoordination, fatigue, or weakness.  Additionally, because the Veteran had at least some range of motion of the thoracolumbar spine on all planes of motion, ankylosis or the functional equivalent thereof was not demonstrated.  The Veteran also denied any incapacitating episodes in the previous 12 months.  

Likewise, on VA examination in May 2013, the Veteran exhibited forward flexion of the lumbar spine to 50 degrees, with pain beginning at that point.  No additional limitation of motion was noted to result with repetitive motion or due to such factors as pain, pain on motion, lack of endurance, incoordination, fatigue, or weakness.  The examiner also found no evidence of ankylosis or the functional equivalent thereof.  According to the examination report, the Veteran did not have intervertebral disc syndrome or incapacitating episodes.  

While the Veteran has received outpatient treatment for the thoracolumbar spine disability, records of such treatment do not reflect findings significantly different from those of the October 2009 and May 2013 VA examinations, and do not evidence findings that meet or more nearly approximate any of the criteria for a higher rating of 40 percent.  For these reasons, the preponderance evidence of record is against a rating greater than 20 percent for the thoracolumbosacral spine disability based on the General Rating Formula.  38 C.F.R. §§ 4.3, 4.7.


The Board has also considered whether an increased rating could be granted based upon a separate neurological disability related to the lumbar spine.  Examination findings reflect radiculopathy into the Veteran's left lower extremity, resulting in some decreased strength, sensation, and reflexes; however, the Veteran has already been granted a separate compensable rating of 20 percent for this radiculopathy, reflective of moderate impairment of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The examiner also indicated the Veteran did not have intervertebral disc syndrome or any incapacitating episodes thereof.  Thus, the evidence of record is against a rating greater than 20 percent rating or higher for the thoracolumbar spine disability.  

In reaching this conclusion, the Board has specifically considered the one year period prior the date of receipt of claim for increased rating on October 15, 2009 to see if entitlement to a higher rating arose during that one year period, but finds that the weight of the evidence demonstrates that entitlement to a higher rating did not arise during the one year period prior to receipt of claim for increase.  See 
38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The Board has also considered whether a staged rating is warranted in the present case; however, because the evidence reflects a consistent level of impairment for the pendency of the appeal, a staged rating is not warranted for any period of appeal.  See Hart, 21 Vet. App. at 505.  


Extraschedular Referral Consideration

The Board has also considered whether the criteria for referral of an extraschedular rating are met.  Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  

Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and functional limitations described by the Veteran fit appropriately with the criteria found in the relevant schedular rating criteria for the low back, and the Board finds no symptoms or functional impairment not encompassed by the schedular rating criteria.  The evidence in this case shows forward flexion greater than 30 degrees, without ankylosis or incapacitating episodes.  The criteria specifically provide for ratings based on limitations of flexion, combined limitations of motion of the thoracolumbar spine, ankylosis of the spine, findings such as muscle spasm and altered gait or abnormal spinal contour, including due to limiting factors such as pain, weakness, fatigability, incoordination, instability, and misalignment.  The functional effects of pain and other orthopedic factors in this case have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca at 205-06.  

The schedular rating criteria also provide for ratings based on incapacitating episodes, although the Veteran's low back disability is not shown to manifest in 

incapacitating episodes that meet the schedular rating criteria.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the symptomatology and impairment caused by the Veteran's disability of the thoracolumbar spine are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, other than the collective impact of disabilities that have rendered him totally unemployable from October 15, 2009.  For this reason, no extraschedular rating based on a unique combination of disabilities is available under 38 C.F.R. § 3.321(b).  Effective October 15, 2009, the Veteran has 

been granted a total disability rating based on individual unemployability due to service-connected disabilities (which is distinct form of "extraschedular" rating under 38 C.F.R. § 4.16 (2014), and is based on the combination of all service-connected disabilities).   


ORDER

The issue of an increased rating for muscle injury residuals of a shell fragment wound of the left forearm is dismissed.  

The issue of an increased rating for residuals of a shell fragment wound of the left inguinal area is dismissed.  

The issue of an increased rating for residuals of a shell fragment wound of the left forearm, with ulnar and median nerve damage, is dismissed.  

The issue of an increased rating for residuals of a shell fragment wound of the left lower extremity with fractures of the navicular and cuboid bones is dismissed.  

Service connection for ischemic heart disease is denied.  

Service connection for a cervical spine disorder is denied.  

A disability rating in excess of 20 percent for ununited fractures of the left transverse process at L1-L4 with lumbar radiculopathy is denied.  



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


